ACCEPTED
                                                                                        05-18-00622-cv
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     6/8/2018 11:03 AM
                                                                                            LISA MATZ
                                                                                                CLERK

                           Cause No. 05-18-00622-CV

Alliance Family of                       §                       FILED IN
                                                          5th COURT OF APPEALS
Companies, et al.                        §                    DALLAS, TEXAS
                                             Court of Appeals   of Texas
                                         §               06/08/2018 11:03:01 AM
v.                                       §                      LISA MATZ
                                                  Fifth District  Clerk
                                         §
Jamisha Nevarez                          §


                   Notice of Attorney Appearance


      Matthew J. Kita enters this notice of appearance as counsel of record for

Appellee Jamisha Nevarez in this Case.


                                      Respectfully submitted,

                                      s/ Matthew J. Kita
                                      Matthew J. Kita
                                      Texas Bar No. 24050883
                                      P.O. Box 5119
                                      Dallas, Texas 75208
                                      (214) 699-1863 (phone)
                                      (214) 347-7221 (facsimile)
                                      matt@mattkita.com
                                      Counsel for Appellee
                         Certificate of Service

      On June 8, 2018, I served a copy of this document on the following counsel of
record via e-filing in accordance with Texas Rule of Appellate Procedure 9:

Counsel for Appellant:

      Michael C. Kelsheimer (mkelsheimer@grayreed.com)
      Ruth Ann Daniels (rdaniels@grayreed.com)
      Marcus Fettinger (mfettinger@grayreed.com)
      Jim Moseley (jmoseley@grayreed.com)
      Dylan O. Drummond (ddrummond@grayreed.com)
      Gray Reed & McGraw LLP
      1601 Elm Street, Suite 4600
      Dallas, Texas 75201

                                      s/ Matthew J. Kita
                                      Matthew J. Kita